Citation Nr: 1548485	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-33 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a fracture, right shoulder.

3. Entitlement to service connection for a right elbow disorder.

4. Entitlement to service connection for a right arm disorder.

5. Entitlement to service connection for residuals of a right hand fracture.

6. Entitlement to service connection for a low back disorder.

7. Entitlement to service connection for arthritis.

8. Entitlement to service connection for nerve damage.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Esq.
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West Supp. 2015).

The Veteran served on active duty from May 1978 to May 1981.  

This case is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's attorney withdrew an earlier request to hold a hearing.  Also provided in October 2015 was a psychiatrist's opinion and the Veteran's waiver of having the Agency of Original Jurisdiction (AOJ) review it.  

The Veteran's March 2015 application for a total disability rating based on individual unemployability (TDIU) due to service-connected disability is referred to the AOJ to consider in the first instance. 

The Board is deciding the issue of service connection for PTSD, and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has PTSD which is as likely as not due to a verified stressor of in-service physical assault. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A.              §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The basic requirements for service connection are: (1) a current disability;               (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If VA determines the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor if consistent with the circumstances of service.  See 38 U.S.C.A. § 1154(b).  See also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If the veteran's stressor is unrelated to participation in combat, then the record must contain credible information from an independent source that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  This includes evidence of behavior changes following the claimed assault.  See 38 C.F.R. § 3.304(f)(5).

The requirements for service connection for PTSD are established.  The September 2015 report from private clinical psychologist J.M.P. diagnoses PTSD.  Further, the report states there is a linkage between PTSD and the incident from during the Veteran's service when he was physically assaulted by a group of people outside a base social club.  Clearly, corroboration of the physical assault is necessary under the law.  The only documented physical assault is a second and completely separate event that happened at the base barracks, for which the Veteran received medical attention.  However, Dr. J.M.P. also provides a detailed review of the Veteran's behavior patterns since service due to the first reported incident outside the nightclub -- crowd avoidance, a deterioration in work performance, strained relationships, and health problems ostensibly related to stress -- which is consistent with other medical evidence, and in retrospect corroborates that additional incident.  

When resolving reasonable doubt in the Veteran's favor, there is sufficient evidence to show the Veteran has PTSD related to a verified in-service stressor.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran's records of an award of Social Security Administration (SSA) disability benefits should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

He should then have another VA examination for a right hand condition.  Although the last examination of October 2009 found no diagnosis, the Veteran had loss of right hand dexterity which could indicate there is in fact diagnosable disability.

Accordingly, these claims REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration (SSA) on a claim for disability benefits with the agency and request the agency decision and supporting medical records. 

2. Obtain the Veteran's most recent VA outpatient treatment records. 

3. Then schedule the Veteran for an appropriate VA examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and findings set forth in detail.

The examiner should indicate whether the Veteran presently has any form of right hand disability, taking into consideration a prior October 2009 examination finding of loss of right hand dexterity.  This should include a finding as to whether there are residuals of a fourth finger fracture that can be identified.  If right hand disability is diagnosed, then indicate whether that disorder was at least as likely as not (50 percent or greater probability) incurred in active military service, including based on the documented September 1980 right hand injury.   

If there is current right hand disability related to service, then further indicate whether any claimed conditions of the right arm (with possible nerve damage), elbow, and back are secondarily related to the right hand disorder.  Or if evidence received in developed records suggests additional examination is in order, such examination should be scheduled.

A complete rationale must be provided for any and all opinions offered.  

4. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action. 

5. Then readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his attorney must be provided with a Supplemental Statement of the Case (SSOC) and opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


